              Case 19-20718-JAD                      Doc 93          Filed 04/17/20 Entered 04/17/20 11:38:03               Desc Main
                                                                     Document     Page 1 of 3

 Fill in this information to identify your case:

 Debtor 1                 Jeremy Lee-Roy Allshouse
                          First Name                        Middle Name               Last Name

 Debtor 2                 Nichole Marie Allshouse
 (Spouse if, filing)      First Name                        Middle Name               Last Name


 United States Bankruptcy Court for the:              WESTERN DISTRICT OF PENNSYLVANIA

 Case number            19-20718
 (if known)                                                                                                                 Check if this is an
                                                                                                                        
                                                                                                                            amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                               12/15


If you are an individual filing under chapter 7, you must fill out this form if:
 creditors have claims secured by your property, or
 you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?


    Creditor's         Community Bank, NA                                  Surrender the property.                      No
    name:                                                                  Retain the property and redeem it.
                                                                           Retain the property and enter into a         Yes
    Description of       2017 Polaris General                                Reaffirmation Agreement.
    property             Purchased for $24,000 new.                        Retain the property and [explain]:
    securing debt:                                                         Retain and continue to make payments


    Creditor's         Michael E. Snyder                                   Surrender the property.                      No
    name:                                                                  Retain the property and redeem it.
                                                                           Retain the property and enter into a         Yes
    Description of 1057-1061 East Main Street                                Reaffirmation Agreement.
    property       Reynoldsville, PA 15851                                 Retain the property and [explain]:
    securing debt: Jefferson County
                   Property is not debtors'
                   residence; inherited on 8/31/17.
                   Appraised by James M. Reed,
                   CGREA on 8/31/17.                                       Retain and continue to make payments


    Creditor's         Mr. Cooper                                          Surrender the property.                      No


Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                             page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
           Case 19-20718-JAD                         Doc 93          Filed 04/17/20 Entered 04/17/20 11:38:03                            Desc Main
                                                                     Document     Page 2 of 3

 Debtor 1      Jeremy Lee-Roy Allshouse
 Debtor 2      Nichole Marie Allshouse                                                                Case number (if known)    19-20718

    name:                                                                   Retain the property and redeem it.                      Yes
                                                                          Retain the property and enter into a
    Description of 137 Walker Flat Road Mayport,                             Reaffirmation Agreement.
    property       PA 16240 Armstrong County                              Retain the property and [explain]:
    securing debt: Debtors' residence, appraised
                   by James M. Reed, CGREA on
                   December 21, 2017                                      Retain and cointinue to make payments


    Creditor's     Northwest Bank                                         Surrender the property.                                   No
    name:                                                                 Retain the property and redeem it.
                                                                          Retain the property and enter into a                      Yes
    Description of 1057-1061 East Main Street                                Reaffirmation Agreement.
    property       Reynoldsville, PA 15851                                Retain the property and [explain]:
    securing debt: Jefferson County
                   Property is not debtors'
                   residence; inherited on 8/31/17.
                   Appraised by James M. Reed,
                   CGREA on 8/31/17.                                      Retain and continue to make payments


    Creditor's     Northwest Savings Bank                                 Surrender the property.                                   No
    name:                                                                 Retain the property and redeem it.
                                                                          Retain the property and enter into a                      Yes
    Description of      2015 GMC Terrain 51,889 miles                        Reaffirmation Agreement.
    property                                                              Retain the property and [explain]:
    securing debt:                                                        Retain and continue to make payments

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                              Will the lease be assumed?

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No

Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                      page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
           Case 19-20718-JAD                         Doc 93          Filed 04/17/20 Entered 04/17/20 11:38:03                           Desc Main
                                                                     Document     Page 3 of 3

 Debtor 1      Jeremy Lee-Roy Allshouse
 Debtor 2      Nichole Marie Allshouse                                                               Case number (if known)   19-20718

 Description of leased
 Property:                                                                                                                       Yes

 Lessor's name:                                                                                                                  No
 Description of leased
 Property:                                                                                                                       Yes

 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Jeremy Lee-Roy Allshouse                                                 X /s/ Nichole Marie Allshouse
       Jeremy Lee-Roy Allshouse                                                        Nichole Marie Allshouse
       Signature of Debtor 1                                                           Signature of Debtor 2

       Date        April 16, 2020                                                   Date    April 16, 2020




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                  page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
